Case 3:19-cr-00029-GMG-RWT Document 53 Filed 10/03/19 Page 1 of 2 PageID #: 184



                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                 MARTINSBURG

 UNITED STATES OF AMERICA,

              Plaintiff,

 v.                                                CRIMINAL ACTION NO.: 3:19-CR-29
                                                   (GROH)


 MICHAEL KENNEDY,

              Defendant.

                           ORDER OF PRETRIAL CONFERENCE

       On October 3, 2019, the parties in the above-styled criminal case appeared before

 the Court for a pretrial conference. Defendant Kennedy was present in person and by

 counsel, B. Craig Manford and Garry G. Geffert. The Government was represented by

 Jarod J. Douglas and Christine M. Siscaretti.

       First, the Court heard argument on the Defendant’s unopposed Motion for Bench

 Trial. The Court found the Defendant made a knowing, voluntary and intelligent waiver

 of his right to a jury trial, which was accompanied by a written waiver, and the Government

 consented to a bench trial. The Court granted the motion on the basis that the parties,

 as well as the Court, continue to have concerns about being able to empanel an impartial

 jury since this case received widespread press coverage following the release of the video

 of the charged conduct by the Berkeley County Prosecuting Attorney’s Office after the

 Defendant was indicted in this case. Moreover, both the Defendant and the Government

 agreed that the Court is in a better position to consider the evidence for and against the

 Defendant without sympathy, passion or anger in an impartial manner as a jury may be
Case 3:19-cr-00029-GMG-RWT Document 53 Filed 10/03/19 Page 2 of 2 PageID #: 185



 shocked or tainted after viewing the video evidence in the case.

        The Court also heard argument on the Government’s Motion in Limine. Because

 defense counsel stated he does not intend to introduce evidence of a pending civil lawsuit,

 a subsequent drug arrest of the alleged juvenile victim or the Defendant’s good character,

 the Court granted the Government’s motion as it pertained to these matters. Regarding

 evidence from related internal investigations, the Court granted the motion in part. The

 evidence is only to be used for impeachment purposes of a witness testifying

 inconsistently at trial with statements he or she made as part of the internal investigation.

 Regarding the evidence of the juvenile’s drug activity and drug test results, the Court

 granted the motion in part. The Court found the evidence was irrelevant to the issues at

 trial, but reserved ruling on whether the evidence could be used for impeachment

 purposes.

        While not discussed upon the record at pretrial, in the interest of judicial economy

 the Court is providing the parties with the opportunity to submit written closing arguments

 of findings of fact and conclusions of law. The parties are hereby ORDERED to file

 closing arguments within one week of the conclusion of trial. In addition, the parties may

 make opening statements and closing arguments at trial if they desire.

        The bench trial will commence as scheduled on October 7, 2019, at 9:00 a.m. in

 the Martinsburg District Judge Courtroom.

        The Clerk is DIRECTED to transmit copies of this Order to all counsel of record

 herein and the United States Marshals Service.

        DATED: October 3, 2019




                                              2
